Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/08/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for time allocation using reinforcement learning for a wireless powered communication network and a base station.
The prior art of record (in particular Agee et al. (US 10349332), Perlman et al. (US 11070258), Forenza et al. (US 9369888), Huang et al. (US 9020518), and Wang et al. (WO 2013087036)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: communication time allocation using reinforcement learning for a base station of a wireless powered communication network, wherein the base station managing a plurality of communication nodes of the wireless powered communication network, obtaining a weight vector of each of the plurality of communication nodes in a t-th time block, and modelling an eigenvector of each of the plurality of communication nodes in the t-th time block, wherein the eigenvector of each of the plurality of communication nodes in the t-th time block is associated with a communication time interval of each of the plurality of communication nodes in the t-th time block; modelling an estimated throughput of each of the plurality of communication nodes in the t-th time block according to the weight vector and the eigenvector of each of the plurality of communication nodes in the t-th time block, and accordingly modelling a total estimated throughput of the plurality of communication nodes in the t-th time block; determining a communication time allocation corresponding to the t-th time block according to an objective function associated with the total estimated throughput, wherein the communication time allocation comprises the communication time intervals of each of the base station and the plurality of communication nodes in the t-th time block, and the communication time allocation satisfies at least one limitation condition; notifying the plurality of communication nodes of the communication time allocation of the t-th time block, and requesting each of the plurality of communication nodes to perform a specific communication behavior according to the corresponding communication time interval in the t-th time block; obtaining an actual throughput of each of the plurality of communication nodes in the t-th time block; and generating the weight vector of each of the plurality of communication nodes in a (t+1)-th time block according to the actual throughput, the weight vector and the estimated throughput of each of the plurality of communication nodes in the t-th time block. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record. The same reasoning applies to independent claim 15 mutatis mutandis.  Accordingly, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agee et al. (US 10349332), “Network Communication Using Selected Resources.”
Perlman et al. (US 11070258), “System And Methods For Planned Evolution And Obsolescence Of Multiuser Spectrum.”
Forenza et al. (US 9369888), “Systems And Methods To Coordinate Transmissions In Distributed Wireless Systems Via User Clustering.”
Huang et al. (US 9020518), “Generalized Codebook Design Method For Limited Feedback Systems.”
Wang et al. (WO 2013087036), “RESOURCE SCHEDULING METHOD AND DEVICE.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413